Title: To George Washington from William Heath, 29 May 1783
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Newburgh, May 29. 1783
                  
                  From the reports of the commanding officers of brigades, I am constrained to represent to your Excellency the general uneasiness and complaints of the army in the Cantonment in New Windsor on account of the late irregular issue and bad condition of the provisions with which the troops have been served—The complaints and uneasiness are growing to a height that calls for a speedy remedy.  The regiment for duty yesterday, mounted without provisions and remains so this morning.  The provisions which have been issued lately have been partly meat and partly fish, and a considerable part of them of a condition not fit for men to eat without endangering their health.
                  I am compelled to add, that the brave men who are unfortunately subjects of the hospital, are of late obliged to eat salt provisions, very unfit for persons in their condition, and which tend rather to establish than contribute to the removal of their maladies.  And further in general the troops are not properly supplied with that essential article, vinegar—so necessary to their health and comfort, especially when served with salted provisions.  I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant 
                  
                     W. Heath M. General
                  
                  
                     P.S.  Enclosed are several written reports of the officers—others from the Massachusetts and New York lines have been made verbally, and will be repeated this day in writing—I have thought it inexpedient, under present circumstances to wait for them.
                  
                  
                     W.H.
                     
                  
                Enclosure
                                    
                     
                        Sir,
                        Massatts Hutts, May 28th 1783.
                     
                     There has been no provisions received by my Brigade for this day, and I apprehend if some measures are not taken to remedy this evil it will be attended with dangerous consequences.  complaints have been made to me by every grade of officer of this deficiency in the Contractors, as well as of the extreme bad provisions which the troops have drawn for several weeks past.  Therefore it is my earnest request that you would take such steps to have the Contractors constrained to supply good and wholesome provision, as you may conceive most proper, and to make a representation thereof to the Commander in Chief.  I am Sir, with respect, your obedient servant
                     
                        John Paterson B. Genl
                     
                  
                  
                Enclosure
                                    
                     
                        
                        Sir,
                        Jersey Cantonment May 28th 1783
                     
                     Complaint has been made to me by a number of the officers of the Jersey line, that the beef which has been issued to the soldiers for a week past was exceedingly bad in quality and in some instances so much spoiled as to be really unfit for use.
                     Upon making more particular enquiry into this matter, I find that the complaint is too well grounded and requires the immediate attention of the army.  I am sir with the highest respect your Hbl. servant
                     
                        Elias Dayton
                        Brig. Genl
                     
                  
                  
                Enclosure
                                    
                     
                        
                        Sir
                        N.H. Cantonments May 28th 1783
                     
                     At a Meeting of the Officers of the N. Hampshire Battallion this Day it apears that there is a genl complaint against the manner the Troops are Served in—the Rations Issued to the troops are by no means merchantable nor can the Officers be furnished for their Mony with the necessary Subsistance agreeable to the Contract.  We therefore request that you would please to represent this Matter in such a manner as you may judge suitable to Redress those grievances we are wth respect & esteem Yrs &c.
                     
                        Wm Scott Majr Comdt
                     
                  
                  
                Enclosure
                                    
                     
                        
                        Sir
                        Hampshire Cantonmt 28th May 1783
                     
                     I have consulted the commanding & other Officers of the New Hampshire line, & find that of late provisions that have been issued to the troops, was by no means merchantable, nor regularly delivered.
                     The Inclosed, is the reports of the two commanding Officers of the Hampshire Regiment, & Battallion, to which I refer you for particulars.
                     Lt Colonel Cochran of the New York line informed me last evening, that the same complaint existed in that line.
                     I therefore request that a speedy inquery be made in a regular manner, of the conduct of the contractors, and if any iniquity should appear that the perpetrators be detected & punished according to their mal conduct.  I am sir with respect your Humble servant.
                     
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Cantonment May, 29. 1783
                     
                     In Consequence of complaints of the irregular Issues of provissions, made by the Contractor to the two N. York Regiments under my command. I have ordered an Examination of the Quarter Master Books whereby it appears, that only One fourth part of the Beef, drawn for the month of may was Merchantable—two days allowance of that article remains due to the Troops there being new in Store. That there is a deficiency of Candles for the month of April to the amount of one Hundred Wt and none received for this present month.I therefore in behalf of the Troops of this line make the Above representation by way of Complaint that the Terms may be laid before the Commander in Chief. I am with all Esteem Dr Genl, your Obedient Humble Sert
                     
                        P. Cortlandt, Colo.
                        Commanding
                        the N.Y. Brigd.
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                         c.29 May 1783
                     
                     The Officers of the N. Hampshire Regt Complains that the Soldiers under their Immediate Command have been very much Injured by the late Issues of Provision that not only a Detention of provision for several Days has taken place but that which has been Issued was very much damaged and unwholsome—I wish your Honour wou’d represent those grivencess and endeavour to have the Troops supplied agreeable to Contract.  I have the Honour to be Your Obedt Hble Servt
                     
                        Geo. Reid Lt Colo.
                        Comdg N. Hampr Regt
                     
                  
                  
               